Citation Nr: 0413123	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  02-12 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, wherein the RO denied the claim of 
entitlement to service connection for skin disability, to 
include seborrheic keratosis of the face and psoriasis. 

By an August 2003 rating decision, the RO granted service 
connection for seborrheic dermatitis of the face.  
Consequently, references to skin disability in the 
adjudication below should be taken to mean any skin 
disability other than seborrheic dermatitis of the face.


FINDING OF FACT

The veteran does not have skin disability attributable to his 
period of military service.  


CONCLUSION OF LAW

The veteran does not have skin disability that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, and 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

The evidence of record includes the veteran's contentions, 
his service medical records, and private and VA examination 
and treatment reports.  The veteran contends that he has a 
skin disability that had its onset during his active military 
service.  

Service medical records reflect that when examined for 
induction into the United States Army, the veteran's skin was 
found to be "normal."  In May and June 1971, the veteran 
complained of an erythematous rash on his face, and a 
diagnosis of seborrheic dermatitis was recorded.  In November 
1971, the veteran was seen in the dermatology clinic for a 
butterfly rash that he had had for the previous two years.  A 
diagnosis of seborrheic dermatitis was entered.  In December 
1971, a diagnosis of questionable acne rosacea was entered.  
A March 1973 service separation examination report reflects 
that the veteran's skin was reported as "normal."  On 
Reports of Medical History for the United States Army 
National Guard, dated in September 1980 and December 1985, 
the veteran indicated that he had had skin disease, 
seborrheic dermatitis and a skin rash for which he had 
received medication.  Slides/photographs of the veteran's 
face taken during his service with the United States Army 
National Guard were also associated with the service medical 
records.

Post-service private and VA treatment and examination 
reports, dated from June 1974 to July 2003, reflect that the 
first clinical evidence of psoriasis was in December 1985, 
when the veteran was seen by a private physician.  When 
examined by T. D. H., M.D., in July 2000, the veteran 
reported that he was trying to get "disability" through the 
United States Army and also, hopefully, through the Social 
Security Administration.  The veteran indicated that his 
psoriasis had spread and increased.  Dr. H. related that the 
veteran had first been diagnosed as having psoriasis in 1985.  
The veteran gave a history of having been employed in machine 
shops, which had caused a lot of his superimposed dermatitis 
and itching and that it had caused him to become 
unemployable.  

When examined by VA in September 2001, the examiner noted 
that he did not have the veteran's clams file for review 
prior to the examination.  During the examination, the 
veteran stated that he had developed psoriasis in the early 
1970's, that he had had constant lesions since that time and 
that he had been treated with multiple topical medications.  
He reported that he saw a private dermatologist and that he 
had been issued medicine for his skin and hair.  The veteran 
related that he had itching with his psoriasis, and pain as 
well as occasional cracking and bleeding, particularly after 
he scratched the lesions.  He indicated that the lesions used 
to improve during the summer and that his skin had been the 
best it had been in years.  After a physical evaluation of 
the veteran's skin, which included slides of the face, a 
diagnosis of psoriasis and seborrheic keratosis of the face 
was recorded by the examiner. 

A July 2003 VA skin examination report reflects that the 
examiner had reviewed the claims file prior to the 
examination.  After a physical evaluation of the veteran, 
which included photographs of the skin, a diagnosis of 
psoriasis vulgaris, which was limited to the left temple and 
buttocks with various tiny areas of erythematic and scale 
scattered throughout the rest of his body, but which appeared 
to be post-inflammatory hypopigmentation was recorded.  The 
examiner concluded that there was no clear evidence that the 
rash in service was any other disease than seborrheic 
dermatitis and that the psoriasis appeared quite a bit after 
service discharge.  The examiner further expounded that 
despite the similarities between the two conditions, the 
incidence of seborrhea was quite common as compared to that 
of psoriasis.  Therefore, it was concluded that the presence 
of seborrheic dermatitis in service, however severe, did not 
yield a probability of equal or greater that the psoriasis 
was the same condition or that it grew out of the seborrheic 
dermatitis.  Thus, the psoriasis was, in the opinion of the 
examiner, unrelated to the veteran's service.  

The Board finds that service connection for skin disability 
is not warranted.  (As noted in the Introduction, the 
reference to skin disability does not include seborrheic 
dermatitis of the face.)  In reaching this conclusion, the 
Board notes that a VA examiner concluded in July 2003 that 
the skin rash noted during service was not psoriasis, that 
psoriasis did not appear until quite awhile after service 
discharge and that it was not related to service.  As noted 
above, the examiner indicated that the presence of seborrheic 
dermatitis in service did not lead to a conclusion that other 
skin disability was related to military service.  In light of 
the absence of other evidence of record to contradict such a 
medical opinion, the Board gives significant evidentiary 
weight to the examiner's conclusion and finds that the 
preponderance of the evidence is against the claim of service 
connection for skin disability other than seborrheic 
dermatitis of the face.  

The Board notes that the veteran has alleged that his skin 
disability began during active duty in the 1970's.  As a 
layperson, the veteran is not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, a medical professional has stated that, other than 
seborrheic dermatitis of the face, the veteran does not have 
skin disability that is related to his period of active 
military service.  Accordingly, his claim for service 
connection is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The VCAA, among other things, 
modified VA's duties to notify and assist claimants by 
amending 38 U.S.C.A. § 5103 ("Notice to claimants of required 
information and evidence") and adding 38 U.S.C.A. § 5103A 
("Duty to assist claimants").

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by an August 2001 letter, an August 
2002 statement of the case and an August 2003 supplemental 
statement of the case of the evidence needed to substantiate 
the claim of entitlement to service connection for a skin 
condition, and the obligations of VA and the veteran with 
respect to producing that evidence.  In particular, the 
August 2001 letter informed the veteran that to substantiate 
the claim for service connection the evidence must show a 
current disability that was related to disease or injury 
incurred in or aggravated by military service, or disability 
that has existed continuously from the date of discharge 
until the present.  The letter advised the veteran that VA 
must make reasonable efforts to assist him in getting 
evidence, including medical records, employment records, or 
records from Federal agencies.  Thus, the RO has satisfied 
the requirement to notify the claimant of which portion of 
the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, would be obtained by 
VA on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In summary, the Board finds that no 
additional notice is required under the provisions of 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2003).  In this case, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  Taken together, the Board is persuaded that 
there is no reasonable possibility that further development 
would unearth any additional evidence helpful to the veteran.  
This is especially so given that VA has had the veteran 
examined in July 2003 for the specific purpose of determining 
whether he has any skin disability that can be related to 
service.  


ORDER

Service connection for a skin disability is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



